Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach a system for visually displaying a degree of coupling between an external coil and an implanted coil including a display and a computing device configured to display a degree of coupling in the form of a circle icon having a fixed outer diameter and a variable inner diameter wherein the inner diameter decreases as the degree of coupling increases and the inner diameter increases as the degree of coupling decreases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. patent 6,138,681 teaches a system for displaying the .
U.S. Patent 4,222, 374 teaches a locating system using magnetic particles to display the position of the implanted device, see figures 5A-5C.  A display using a circular icon with a variable inner diameter is not taught.
	U.S. Patent 5,146,933 teaches a locating system using a plurality of pointers -30- to show the location of the implanted device.
	U.S. Patent 5,425,367 teaches a locating system having a circular display, see figures 6A and 6B showing the direction of the implanted device but does not teach a display using a circular icon having a variable inner diameter as set forth in claim 16.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791